Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 09, 2019

The Court of Appeals hereby passes the following order:

A20A0385. LAURIE ELLEN DENNIS v. FIRST PAULDING LAND FUND,
    LTD.

      On July 10, 2019, the superior court entered summary judgment in favor of
First Paulding Land Fund, Ltd. and against Laurie Ellen Dennis.                               On
August 15, 2019, Dennis filed a notice of appeal.
      We lack jurisdiction because the appeal is untimely. A notice of appeal must
be filed within 30 days after the entry of the trial court’s order. OCGA § 5-6-38 (a).
The proper and timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction upon this Court. Couch v. United Paperworkers Intl. Union, 224 Ga. App.
721 (482 SE2d 704) (1997). Here, Dennis filed her notice of appeal 36 days after the
trial court’s order was entered. Accordingly, we lack jurisdiction to consider this
appeal, and it is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/09/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.